STATE OF LOUISIANA


                                  COURT OF APPEAL


                                   FIRST CIRCUIT




                                   NO. 2021 CA 1227



TtN                               CHARLES BUTLER


                                        VERSUS


    LOUISIANA DEPARTMENT OF PUBLIC SAFETY AND CORRECTIONS



                                         Judgment Rendered. -    APR 0 8 2022




                                   Appealed from the
                               19th Judicial District Court
                        In and for the Parish of East Baton Rouge
                                   State of Louisiana
                                   Case No. C703765


                 The Honorable Donald R. Johnson, Judge Presiding




    Charles Butler                              Plaintiff/Appellant
    Angola, Louisiana                           Pro Se


    Elizabeth B. Desselle                       Counsel for Appellee
    Baton Rouge, Louisiana                      Louisiana Department of Public

                                                Safety and Corrections




              BEFORE: McCLENDON, WELCH, AND THERIOT, JJ.




       CC [a 4'             lwx     AJ- A53             A --& A Wd ktyj11A
                                             7-
                     I/-


l
THERIOT, J.


      Charles Butler (" Mr. Butler")     appeals the judgment of the Nineteenth


Judicial District Court dismissing his petition for writ of mandamus as moot,

without prejudice, at Mr. Butler' s costs. For the following reasons, we affirm.

                  FACTUAL AND PROCEDURAL HISTORY


      On September 1, 2020, Mr. Butler submitted a request for an administrative


remedy procedure (" ARP")    regarding the alleged illegal withholding of his mail. In

his complaint, Mr. Butler contended that he had a subscription to Rolling Stones

magazine, but he did not receive the July 2020 issue, which had a photo of a Black

Lives Matter protest on the cover. Mr. Butler stated that he wrote the mail room


twice, but he never received the magazine or any assistance in finding out what

happened to the magazine.     He alleged that he did not receive his July 2020

magazine because the employees who work in the mail room illegally withheld or

destroyed it. Mr. Butler ended his complaint requesting no retaliation for filing the

complaint; that the magazine to be sent to him or that the department pay for

another one if they destroyed it; that all forms of racism stop immediately; that the

mail room policies and procedures be strictly adhered to; and that the responsible

party or parties in the mail room be disciplined.

      On January 19,    2021, Mr. Butler filed a petition for writ of mandamus


against the Louisiana Department of Safety and Corrections ("         LDPSC").     Mr.


Butler asserted that he was an inmate with LDPSC and that LDPSC failed to


perform a ministerial duty, which had impeded Mr. Butler from seeking judicial

intervention. Mr. Butler alleged that LDPSC did not respond to his September 1,


2020 complaint within the time limits set by law.

      On April 22, 2021,     Lieutenant Cindy Vannoy and Assistant Warden III

Jeremy McKey responded to Mr. Butler' s ARP. The response indicated that the

magazine was originally held to see if other institutions were objecting to it.


                                          2
However,      it was reviewed and approved for delivery on October 6,          2020. The


response further indicated that the magazine was "      sorted for delivery and placed in

the appropriate camp location bag on that date for delivery to offender recipients."

Mr. Butler received the response on April 27, 2021.


       On July 14, 2021, the trial court rendered a judgment wherein Mr. Butler' s

petition for writ of mandamus was dismissed as moot, without prejudice, at Mr.

Butler' s cost. It is from this judgment that Mr. Butler appeals.


                             ASSIGNMENT OF ERROR


       Mr. Butler contends that the trial court erred in casting him with costs of the

mandamus proceeding that was dismissed as moot.

                              STANDARD OF REVIEW


       Louisiana Code of Civil Procedure article 1920 states that, "[         u] nless the



judgment provides otherwise, costs shall be paid by the party cast, and may be

taxed by a rule to show cause. Except as otherwise provided by law, the court may

render judgment for costs, or any part thereof, against any party, as it may consider

equitable."
              Under the jurisprudence, while the general rule is that the party cast in

judgment should be assessed with court costs, the trial court may assess costs in

any equitable manner and against any party in any proportion it deems equitable,

even against the party who prevailed on the merits. Bourg v. Cajun Cutters, Inc.,

2014- 0210, p. 27 ( La. App. 1st Cir. 5/ 7/ 15),   174 So. 3d 56, 73, writs denied, 2015-


1306, 2015- 1253 ( La. 4/ 4/ 16), 190 So. 3d 1201 and 1205; Anglin v. Anglin, 2009-


0844, p. 9 ( La. App.    1st Cir. 12/ 16/ 09), 30 So. 3d 746, 753- 54. Moreover, upon


review, an appellate court will not disturb the trial court' s fixing of costs absent an

abuse of the sound discretion afforded the trial court. Bourg, 174 So. 3d at 74. The

trial court has great discretion in matters relating to the assessment of costs. Harris

v. City of Baton Rouge, 2016- 0163, p. 3 ( La. App.       Ist Cir. 12/ 22/ 16), 209 So. 3d


405, 408, writ denied, 2017- 00155 ( La. 3/ 31/ 17), 217 So. 3d 360.



                                             3
                                         DISCUSSION


         In his assignment of error, Mr. Butler contends that the trial court erred in


casting him with costs of the mandamus that was dismissed as moot. This court has

recently issued two opinions which contained similar fact patterns to the instant

case. In Reed v. Louisiana Department of Public Safety and Corrections, 2020-

0091 (   La. App. lst Cir. 11/ 2/ 20),   2020 WL 6390526, (    unpublished),   writ denied,


2020- 01385 ( La. 1/ 12/ 21), 308 So. 3d 710, the plaintiff was an inmate of LDPSC


when he filed an ARP.        The plaintiff subsequently filed a petition for a writ of

mandamus to compel LDPSC to respond to his ARP. LDPSC filed a motion to


dismiss the petition, arguing that the plaintiff had not exhausted his administrative

remedies. The plaintiff then filed a motion for voluntary dismissal of the petition,

claiming that LDPSC had complied with his request. At a hearing before the trial

court,   the petition for writ of mandamus was declared moot due to LDPSC' s


compliance with the plaintiff' s request, and LDPSC was cast with costs. LDPSC


appealed the judgment, arguing the trial court was in error to cast it with costs.

Reed, 2020 WL 6390526, at * 1 (          unpublished).   We stated in Reed that the trial


court has broad discretion in how it decides to apportion the costs of the


proceeding among the parties, and the trial court may apportion those costs in

whichever proportion it deems equitable, even against a party who prevailed on the

merits. Reed, 2020 WL 6390526, at * 2 ( unpublished). We found that the trial court


did not abuse its broad discretion in ordering LDPSC to pay all costs. Reed, 2020

WL 6390526, at * 4 ( unpublished).


         In Taylor v. Louisiana Department of Public Safety &         Corrections, 2020-


0095 (   La. App.   lst Cir. 11/ 12/ 20), 316 So. 3d 32, writ denied, 2020- 01424 ( La.


2/ 9/ 21), 310 So. 3d 170, the plaintiff was an inmate of LDPSC when he filed an


ARP. The plaintiff filed a petition for writ of mandamus, claiming that LDPSC had

not timely responded to his application for an ARP. The plaintiff requested that


                                               0
LDPSC " produce the required administrative responses and documents that will


exhaust his administrative remedies"      and that all costs of the proceeding be

assessed to LDPSC. LDPSC filed a motion to dismiss the plaintiffs petition for


failure to exhaust all administrative remedies. At a hearing, it was established that

LDPSC had responded to the plaintiff' s ARP and that the plaintiff had received a

copy of the response. Taylor, 316 So. 3d at 33. The trial court signed a judgment

that dismissed the petition for writ of mandamus without prejudice at LDPSC' s

cost. LDPSC appealed the portion of judgment that cast it with costs. We found in


Taylor that the trial court has great discretion in assessing costs to whichever party

in a way that is equitable,   and it was not an abuse of discretion to cast costs


entirely to LDPSC. Taylor, 316 So. 3d at 34.

      Since the trial court has broad discretion in how it decides to apportion the


costs of the proceeding among the parties, and the trial court may apportion those

costs in whichever proportion it deems equitable, even against a party who


prevailed on the merits, we cannot find that the trial court abused its discretion by

casting the costs to Mr. Butler.

                                     DECREE


      The judgment of the Nineteenth Judicial District Court dismissing, without

prejudice, the petition for writ of mandamus as moot, at Charles Butler' s costs is


affirmed. All costs of this appeal are assessed to Charles Butler.


      AFFIRMED.




                                          5
                                 STATE OF LOUISIANA

                                   COURT OF APPEAL


                                     FIRST CIRCUIT


                                     2021 CA 1227


                                   CHARLES BUTLER


                                           VERSUS


        LOUISIANA DEPARTMENT OF PUBLIC SAFETY AND CORRECTIONS




McClendon, J., agrees and assigns additional reasons.


        I agree with the majority. I write solely to note that while I dissented in the

cases relied upon by the majority, Reed v. Louisiana Department of Public Safety

   Corrections, 2020- 0091 (    La. App.   1 Cir. 11/ 2/ 20), writ denied, 2020- 01385 ( La.


1/ 12/ 21),   308 So. 3d 710, and Taylor v. Louisiana Department of Public Safety &

Corrections, 2020- 0095 ( La. App. 1 Cir. 11/ 12/ 20), 316 So. 3d 32, writ denied, 2020-

01424 ( La. 2/ 9/ 21), 310 So. 3d 170, I find those cases to be distinguishable from the


instant matter.